Citation Nr: 1642162	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  10-27 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a right acromioclavicular separation with arthritis, evaluated as 20 percent disabling prior to January 17, 2011.

2.  Entitlement to an increased evaluation for residuals of a right humeral head replacement, evaluated as 30 percent disabling since March 1, 2012.

3.  Entitlement to an increased evaluation for multiple left ankle strains with talotibial, talofibular and medial malleolus traumatic arthritis; and residuals of a partial synovectomy, evaluated as 20 percent disabling prior to March 19, 2014.

4.  Entitlement to an increased evaluation for residuals of a total left ankle replacement evaluated as 20 percent disabling since May 1, 2015.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to July 1988.

This claim arises from a September 2009 rating decision of the Department of Veterans Affairs (VA) in St. Louis, Missouri Regional Office. (RO).  The case was certified to the Board by the Roanoke, Virginia RO.


FINDING OF FACT

In October 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal was requested. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

In October 2016, the appellant submitted a statement stating that he was unable to attend a scheduled hearing and that he needed to "withdraw (his) open appeal."  Thus, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


